Case 2:20-cv-03710-MCA-MAH Document 55-1 Filed 02/17/21 Page 1 of 4 PageID: 2286




  Richard A. Gantner
  CLEARY GIACOBBE ALFIERI JACOBS, LLC
  50 Division Street, Suite 501
  Somerville, New Jersey 08876
  Telephone: 973-845-6700
  Facsimile: (732) 290-0753

              -and-

  Bryan N. DeMatteo (admitted pro hac vice)
  Derek S. Lam (admitted pro hac vice)
  Firouzeh Nur-Vaccaro
  Chintan Desai
  KIM IP LAW GROUP LLC
  129 W Evesham Rd
  Voorhees, NJ 08043
  Telephone: (856) 520-8988

  Attorneys for Defendant CAST Lighting LLC

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


  WANGS ALLIANCE CORPORATION
  d/b/a WAC LIGHTING CO.

                                          No. 2:20-cv-03710-MCA-MAH
                            Plaintiff,
  v.

  CAST LIGHTING LLC,
                            Defendant.


       DECLARATION OF BRYAN N. DEMATTEO CONCERNING
       CAST LIGHTING LLC’S AND WANGS ALLIANCE CORP.’S
        JOINT SUBMISSION (SUPPORT AND OPPOSITION) RE
 CAST LIGHTING LLC’S MOTION FOR LEAVE TO STAY PROCEEDINGS
Case 2:20-cv-03710-MCA-MAH Document 55-1 Filed 02/17/21 Page 2 of 4 PageID: 2287




  I, BRYAN N. DEMATTEO, hereby declare as follows:

        1.       I am an attorney-at law over the age of 18, admitted pro hac vice in

  this judicial district and partner with the law firm of Kim IP Law Group, LLC,

  attorneys for Defendant, CAST Lighting LLC (“CAST”). I submit this declaration

  upon personal knowledge and in support of CAST’s Motion for Leave to Stay

  Proceedings.

        2.       Exhibit A is a true and correct copy of resolution statistics concerning

  motions to stay in the District of New Jersey based on pendency of proceedings

  before the Patent Trial and Appeal Board (“PTAB”), which statistics were

  downloaded from http://www.docketnavigator.com on January 27, 2021.

        3.       Exhibit B is a true and correct copy of a September 28, 2020 Order

  issued by the Northern District of Georgia in Epic Tech, LLC v. Pen-Tech Assoc.,

  Inc., No. 1:20-cv-2428-MHC (N.D. Ga. Sept. 28, 2020).

        4.       Exhibit C is a true and correct copy of WAC’s responses to CAST’s

  first set of requests for admission, which were served on October 19, 2020.

        5.       Exhibit D is a true and correct copy of an August 4, 2016 Order issued

  by the District of New Jersey in Horizon Theraputics, Inc. v. Lupin Ltd., No. 15-

  cv-07624-RBK-JS, ECF No. 42 (D.N.J. Aug. 4, 2016).
Case 2:20-cv-03710-MCA-MAH Document 55-1 Filed 02/17/21 Page 3 of 4 PageID: 2288




        6.    Exhibit E is a true and correct copy of a May 11, 2020 Order issued

  by the Central District of California in DivX, LLC v. Netflix, Inc., No. 2:19-cv-

  01602 (C.D. Cal. May 11, 2020).

        7.    Exhibit F is a true and correct copy of a May 28, 2020 Order issued by

  the Southern District of Ohio in Sherwood Sensing Solutions LLC v. Henny Penny

  Corp., No. 3:19-cv-00366 (S.D. Ohio Apr. 28, 2020).

        8.    Exhibit G is a true and correct copy of federal district statistics

  downloaded from http://www.uscourts.gov.

        9.    Exhibit H is a true and correct copy of WAC’s disclosure of asserted

  claims and infringement contentions, served on July 24, 2020.

        10.   Exhibit I is a true and correct copy of a declaration of David

  Beausoleil in Support of CAST’s Motion for Leave to Stay Proceedings.

        11.   Exhibit J is a true and correct copy of a September 25, 2020 Order

  issued by the Eastern District of Pennsylvania in Moskowitz Family LLC v. Globus

  Medical, Inc., No. 20-cv-3271 (E.D. Pa. Sept. 25, 2020).

        12.   Exhibit K is a true and correct copy of trial statistics of the United

  States Patent Trial and Appeal Board published by the United States Patent and

  Trademark Office.

        13.   Exhibit L is a true and correct copy of a Petition for post-grant review

  of U.S. Patent No. 10,571,101, filed by CAST on November 24, 2020.
Case 2:20-cv-03710-MCA-MAH Document 55-1 Filed 02/17/21 Page 4 of 4 PageID: 2289




  I certify under penalty of perjury that the foregoing is true and correct.


  Executed on February 17, 2021.                 /Bryan N. DeMatteo/
                                                 Bryan N. DeMatteo
                                                 KIM IP LAW GROUP LLC
                                                 129 W Evesham Rd
                                                 Voorhees, NJ 08043
                                                 Telephone: (856) 520-8988

                                                 Attorneys for Defendant
                                                 CAST Lighting LLC
